July 25, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       JAMES RUTHERFORD, Appellant

NO. 14-16-00053-CV                          V.

                       6353 JOINT VENTURE, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, 6353 Joint
Venture, signed January 10, 2016, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment
of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, 6353 Joint Venture.

      We further order this decision certified below for observance.